Citation Nr: 0804481	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  98-08 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Providence 
Rhode Island.  

In August 1999, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In April 2004, the claim was remanded for additional 
evidentiary development.  The claim has now been returned to 
the Board for further appellate consideration.   


FINDING OF FACT

The veteran has a current diagnosis of PTSD related to an in-
service stressor that is supported by credible evidence.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met. 
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Considering the claim on appeal in light of the above-noted 
legal authority, and in light of the Board's favorable 
disposition of this matter, the Board finds that all 
notification and development action needed to fairly resolve 
the claim has been accomplished.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, 
in order for the veteran to be entitled to service 
connection, the claimed stressor or stressors must also be 
confirmed, and there must be competent evidence linking the 
stressors to service.  

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy." 
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007).  When an 
appellant is found to have engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed in service stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)(f).  

If the appellant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
appellant's testimony regarding noncombat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Background

In various written statements and in hearing testimony in 
1999, the veteran contends that he developed PTSD as a result 
of stressors incurred during active service.  He states that 
he served on the flight deck of an aircraft carrier as a 
plane chief and notes that the flight deck of an aircraft 
carrier is a stressful and dangerous place.  

More specifically, the veteran has related several episodes 
that occurred in service which he believes constitute the 
stressors which have resulted in the current diagnosis of 
PTSD.  He has submitted numerous statements over the years 
attesting to inservice trauma.  He also provided testimony at 
an August 1999 hearing before the undersigned member of the 
Board.  The veteran's reported stressors are either related 
to his duties as a crew chief for a jet plane and a worker on 
the flight deck of the aircraft carrier U.S.S. Enterprise or 
during his time at the Naval Air Station (NAS) Miramar in San 
Diego.  

These episodes include 1) witnessing other deck workers being 
sucked into jet aircraft engines on two occasions, resulting 
in the death of the worker on one occasion and in severe 
injury on the other, 2) an incident when he walked in front 
of a jet intake and someone had to tackle him to keep him 
from being sucked into the engine, 3) an incident when he had 
to tackle another worker to keep her from being sucked into 
an engine, 4) being blown off his feet and pinned down by the 
blast from a jet engine, 5) witnessing the explosion of a 
fuel truck and airplane at such a close range that he was 
knocked off his feet, 6) a plane crash on the deck of the 
ship in which he had to run out of the way to keep from being 
hit, and 7) the generally stressful atmosphere from working 
in such a dangerous environment and having his 
responsibilities.  

In a statement from 2000, the veteran noted that in one of 
the aircraft explosions, the sailor in question was named 
Picard, and he was from New Hampshire.  This incident was at 
the NAS Miramar in San Diego.  In another 2000 statement, the 
veteran claimed that he served on the U.S.S. Enterprise for a 
period of approximately 10 months (from July 1976 to May 
1977).  



The veteran's DD-214 shows that he served with the U.S. Navy 
and that he was not awarded any combat-related medals.  His 
military occupational specialty was as an aircraft mechanic.  

The service treatment records reflect that in April 1975, the 
veteran gave a preservice history of using multiple drugs and 
alcohol.  He denied any drug use or alcohol use since 
entering service.  He was not considered drug dependent or in 
need of rehabilitation.  

A subsequently dated service treatment record from August 
1976 shows that while the veteran was serving on the U.S.S. 
Enterprise, he underwent a psychological evaluation.  The 
evaluation noted that he suffered from separation anxiety due 
to being away from his wife.  He also complained of a short 
temper and felling as if he was letting down the line.  He 
related separation anxiety and noncommittent inattention had 
resulted in his being pulled off the flight deck and placed 
in a training job.  The evaluation revealed that the 
veteran's father abused him as a child.  After examination, 
he was diagnosed with passive - dependent personality traits 
and transient situational reaction.  It was recommended that 
he receive counseling by the line, temporary treatment with 
medication, and decision as to transfer by the discretion of 
the line.  

The treatment records also show that he was still aboard the 
U.S. Enterprise in January 1977 as he was treated for a cyst.  
Other service treatment records reflect that he was treated 
for various conditions while on active duty at NAS Miramar in 
San Diego.  

Post service records initially include reference to PTSD in 
1997.  It was at this time that the veteran said that he had 
been diagnosed with this condition at a VA facility, and he 
filed a claim for service connection.  He also filed his 
initial statement regarding inservice stressors.  

In an August 1997 VA psychiatric evaluation, the veteran gave 
a history of his inservice military experiences.  Following 
interview and testing, the examiner diagnosed PTSD, stating 
that the veteran's PTSD seemed to have begun shortly after 
his military service.  

The veteran provided testimony at a March 1999 hearing in 
support of his claim.  He again described the inservice 
stressful incidents that he believed caused him to develop 
PTSD.  

In an October 1999 remand, the Board, in part, requested that 
additional attempt be made to verify the veteran's stressors.  
Based on the veteran's subsequently provided statements 
regarding stressors, as well as previous information 
regarding the claimed incidents, the RO requested the U. S. 
Armed Services Center for Research of Unit Records (CURR) to 
provide any information which might corroborate two of the 
stressors as provided by the veteran.  Namely, his assertion 
that he walked in front of a jet engine and was pinned down 
by the engine's blast in July or August 1976, and his 
witnessing the explosion of a fuel truck and F-4 Phantom 
aircraft in February or March 1978 at Miramar Naval Air 
Station.  

In a January 2000 statement, the veteran claimed that he 
served on the U.S.S. Enterprise for a period of approximately 
10 months (from July 1976 to May 1977).  

In a March 2001 reply, the USASCRUR noted that the there were 
several incidents of aircraft loss or damage aboard the 
U.S.S. Enterprise in 1975 and 1976.  Of note, on December 23, 
1976, a mishap occurred wherein the pilot lost control of his 
aircraft just prior to launch and ended up in the port 
catwalk.  The pilot was unharmed, and the aircraft was 
retrieved with minor damage.  The CURR noted that before 
additional search of the deck logs from the Enterprise were 
attempted, additional dates for the incidents should be 
obtained.  The response did not mention research into the 
Miramar explosion which the veteran alleged occurred in 
February or March 1978.  

VA records show that the veteran had sporadic diagnosis of 
PTSD in 2002.  It was also noted that he needed to pursue 
detoxification which he was not willing to do.  

In April 2004, the Board remanded the claim for additional 
evidentiary development.  Attempts were to be made to 
identify the dates that the veteran was assigned to the 
U.S.S. Enterprise.  He was to again provide any information 
as to inservice stressors to enable verification by USASCRUR.  
He was to undergo VA psychiatric examination, and based on 
stressors that had been verified, the examiner was to provide 
an opinion as to whether the veteran had PTSD of service 
origin.  

The veteran was examined by VA in March 2005.  The examiner 
stated that he extensively reviewed the claims file.  The 
veteran's alleged inservice stressors were described in 
detail, and the examiner noted that the veteran's reports 
were consistent over a considerable period of time.  He found 
them to be credible.  Furthermore, he noted that testing 
showed that PTSD was the primary diagnosis, and that it was 
chronic and moderately severe.  

The veteran was contacted by telephone by a VA employee in 
December 2005.  The veteran was requested to provide 
additional information regarding claimed stressors.  He noted 
that while with Tran Squadron, an aircraft caught fire and 
exploded sometime between January and March 1978.  

Based on the veteran's statements, the U.S. Army and Joint 
Services Records Research Center (JSRRC) was requested to 
verify the credibility of such.  JSRRC coordinated their 
research with the Navy Safety Center in Virginia and the Navy 
Historical Center at the Washington Navy Yard in an attempt 
to verify the occurrence of the explosion as described above.  
In response in February 2007, they were unable to verify this 
incident.  

Analysis

Because the medical evidence demonstrates a diagnosis of 
PTSD, the first element of the claim is satisfied.  Because 
the veteran's PTSD is attributed by more than one VA examiner 
to the reported stressors, the Board finds that the second 
element of the claim is satisfied as well.  

Further the Board finds that there is credible supporting 
evidence of at least one claimed stressor and that is the 
aircraft crash in 1976 while the veteran was aboard the 
U.S.S. Enterprise.  The veteran's service treatment records 
reflect that he was on this vessel at the time of at least 
one crash as alleged.  And, as noted by the most recent VA 
examiner who extensively reviewed the claims file, the 
claimant's alleged stressors have been consistent over the 
years, and he found them to be credible.  He found that they 
caused the veteran's PTSD.  

While the record is unclear as to exactly where the veteran 
was assigned while on active duty, the evidence is convincing 
that he was on the U.S.S. Enterprise for a period of time, 
and as indicated by CURR, now the JSRRC, there was at least 
one crash during the time that the record shows that he was 
on board.  And, an examiner has opined that that there is a 
link between the current symptoms and the inservice stressor.  

Thus, the Board finds that the evidence in totality provides 
corroborating evidence that the veteran likely witnessed at 
least one aircraft crash and probably more, as well as other 
traumatic incidents as described.  Because there is a medical 
diagnosis of PTSD related to the claimed inservice stressor, 
and credible supporting evidence of the occurrence of that 
stressor, the Board concludes that the evidence favors the 
grant of service connection for PTSD.  All reasonable doubt 
was resolved in the veteran's favor in making this 
determination.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
WAYNE M. BRAUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


